57 F. Supp. 2d 1207 (1999)
MEDIPLEX OF MASSACHUSETTS, INC., d/b/a Sunrise Care and Rehabilitation for Randolph, Plaintiff,
v.
Donna E. SHALALA, Defendant.
No. Civ.A. 98-12363DPW.
United States District Court, D. Massachusetts.
May 20, 1999.

MEMORANDUM
WOODLOCK, District Judge.
The motion of the plaintiff to dismiss has been allowed over the objection of the government. In light of (a) the decision of the Administrative Law Judge finding no basis for the Secretary to terminate plaintiff's participation in Medicare and (b) the report of the Secretary to this Court that she does not intend to pursue administrative review remedies in respect of that decision, I find this case now moot.